United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


CENTRAL CALIFORNIA IP GROUP, P.C.Andrew Fortney1768 E. BIRCH AVE.FRESNO CA CALIFORNIA 93720

In re Application of						:
Xin Wen 							;
Serial No.:  16729025						: Decision on Petition
Filed:  December 27, 2019					:			
Attorney Docket No:  CSULA-011	 


This letter is in response to the petition filed under 37 C.F.R. § 1.181 filed on April 28, 2021 to withdraw the finality of the Office action of March 1, 2021 because it was improper.


BACKGROUND 
Relevant parts of the prosecution history are summarized below.
The examiner mailed to applicant a non-final Office action on September 16, 2020.  Claims 1-20 were pending and rejected. Claims 1-6, 8-11 and 20 were rejected under35 U.S.C. 102(a)(1) as being anticipated by EP 1452539 (hereinafter"the '539 patent"). Claims 12-19 were rejected under35 U.S.C. 102(a)(1) as being anticipated by EP 1344827 (hereinafter"the '827 publication"). Claims 12-19 were rejected under35 U.S.C. 102(a)(1) as being anticipated by US 2014/ 0193854 (hereinafter"the '854 publication"). Claims 1-20 were rejected under35 U.S.C. 103 as being unpatentable over EP1452539 (hereinafter"the'539 patent") in view of Munoz et al. in(Microb. Cell Fact. 2017; 16:138) and EP 1344827 (hereinafter"the '827 patent"). Claims 1-20 were rejected by US 2013/0165626 (hereinafter"the '626 publication")in view of US 2014/0193854, (hereinafter"the '854 publication"), Munoz et al. in (Microb. Cell Fact. 2017; 16:138) and EP 1452539 (hereinafter"the '539 patent").
In response thereto, applicant submitted amendments and remarks on December 14, 2020 addressing the rejections set forth in the Office action of September 16, 2020. 

On April 28, 2021, applicant submitted a petition requesting the withdrawal of the finality of the Office action of March 1, 2021.  


DISCUSSION

The petition and the file history have been carefully considered.
In the petition filed by applicant on April 28, 2021, applicant argues “10. In the first Office Action dated September 16, 2020, Claim 1 was rejected in view of both over EP 1452539 and Munoz. The amendment to Claim 1 made on December 14, 2020 could very well have necessitated the subsequent citation of Chae et at. and Halwani in the rejections of Claim 1 in the Office Action dated March 1, 2021. 11. However, original Claim 12 was not rejected in view of EP 1452539 in the first Office Action dated September 16, 2020, Accordingly, Claim 12 was rejected in view of EP 1452539 for the first time in the Office Action dated March 1, 2021. 12. Furthermore, Claim 12 was not amended in the Amendment filed on December 14, 2020 (other than the amendment to Claim 1, from which it depends), nor did Applicant file an IDS during the period set forth in 37 C.F.R. 1.97(c). Accordingly, the rejection of Claim 12 as being unpatentable over EP 1452539 in view of Chae et al. and Munoz is a new ground of rejection not necessitated by Applicant’s amendment of the claims or based on information submitted in an IDS filed during the period set forth in 37 C.F.R. 1.97(c). Page 3 of4 Atty. Docket No. CSULA-011 Application No.: 16/729,025 13. The amendment to Claim 1 filed on December 14, 2020 did not necessitate the new ground of rejection against Claim 12. EP 1452539 was cited against original Claim 1 in the first Office Action dated September 16, 2020, so the amendment of Claim 1 on December 14, 2020 could not have necessitated its citation against Claim 1 in the second Office Action dated March 1, 2021, 14. Consequently, in the interest of justice, Applicant’s undersigned representative respectfully requests withdrawal of the finality of the Office Action dated March 1,2021, which includes a new ground of rejection not necessitated by Applicant’s amendment of the claims or based on information submitted in an IDS filed during the period set forth in 37 C.F.R. 1.97(c).”
Applicant’s arguments have been accorded careful consideration but they are not persuasive that the position taken by the examiner is in error. Specifically, at paragraph 2 of the petition, petitioners have inadvertently provided an incomplete list of the rejections of the claims.  Specifically, claims 1-20 were rejected under 35 USC 103(a) in the non-final rejection mailed on September 16, 2020 over two different combinations, each of which cited EP 1452539: (1) beginning on numbered page 9 of said non-final office action was a rejection of claims 1-20 over the combination of EP 1452539 in view of Munoz et al. and EP 1344827 and (2) beginning on numbered page 12 of said non-final office action was a rejection of claims 1-20 over the combination of US 2013/0165626 (Fukuoka) in view of US 2014/0193854 (Kim), Munoz et al., and EP 1452539.  
Thus, contrary to petitioner’s assertions, c.f. paragraph 11 of the April 28, 2021 petition, claim 12 and its dependent claims were rejected under § 103(a) with citation to EP 1452539 based on two different combinations and Applicant was apprised of the teachings of EP 1452539 and how these teachings related to the patentability of dependent claim 12 and claims dependent therefrom. Additionally, Applicant/petitioner conceded in paragraph  5 of the petition that after the mailing of the non-final office action on September 16, 2020, independent claim 1, from which claim 12 depends, was amended in Applicant’s reply filed on December 14, 2020.  Absent from Applicant’s petition is the fact that the amendments to independent claim 1 were not present in any previously examined claims and only found support in the specification (e.g., at paragraph [0011] of the specification filed on December 27, 2019).  The Office indicated at numbered page 3 of the Final Office Action mailed on March 1, 2021 that the two rejections of claims 1-20 based on combinations of references, each combination of which depended on teachings cited from EP 1452539, were withdrawn due to Applicant’s amendment of independent claim 1.  

Accordingly, applicant’s arguments are not persuasive that the position taken by the examiner in the final rejection issued on March 1, 2021 was in error and the finality will not be withdrawn since the finality was properly necessitated by amendment. 

DECISION

The petition is DENIED.

Any new or renewed petition must be filed within TWO MONTHS of the mail date of this decision.


Should there be any questions about this decision please contact Marianne C. Seidel, by letter addressed to Director, TC 1600, at the address listed above, or by telephone at 571-272-0584 or by facsimile sent to the general Office facsimile number, 571-273-8300.

/DANIEL M SULLIVAN/Director, Technology Center 1600